 

 

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

 

GJ&L, INC., *
wk-

Plaintiff, *

ir

v. * CV 117-179

iv

CNH INDUSTRIAL AMERICA, LLC, *
~k

Defendant. *

O R D E R

Before the Court is the parties' stipulation of dismissal
with prejudice Of Defendant’s counterclaim. (Doc. No. ?5.} The
parties seek dismissal of only “Count II” of Defendant's second
amended counterclaim (doc. no. 29), which arises out of the
allegation that Plaintiff “failed to open a second Case approved
full-line branch facility in the metro Atlanta market as required
by the 2010 Addendum.” {Doc. NO. ?5.)

Upon due consideration, Defendant's counterclaim, styled as
Count II in Defendant’s second amended counterclaim, is DISMISSED
WITH PREJUDICE. Further, Defendant's motion to dismiss its
counterclaim without prejudice (doc. no. 73) is DE;IED_AS MOOT.

ORDER ENTERED at Auqusta, Georgia, this /4/% day of March,

%%

UNITED sTA fss DISTRICT JUDGE

    

77

 

 

 

